UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7669


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY JAMES WEBSTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:09-cr-00048-NCT-1)


Submitted: April 27, 2021                                         Decided: May 21, 2021


Before GREGORY, Chief Judge, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy James Webster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy James Webster, a federal prisoner, appeals from the district court’s

memorandum order denying his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. Upon review of the record, we conclude that the district

court did not abuse its discretion in denying Webster’s motion. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir. 2021). Accordingly, we affirm for the reasons stated by the

district court. United States v. Webster, No. 1:09-cr-00048-NCT-1 (M.D.N.C. Sept. 25,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2